Citation Nr: 0423084	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-22 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 of the Department of Veterans 
Affairs (VA) Regional Office and Medical Center (RO) in 
Honolulu, Hawaii. 

In a July 2004 written statement, the veteran revoked the 
power of attorney assigned to the Disabled American Veterans 
(DAV) to represent him in the case on appeal.  In a 
memorandum to the RO also dated July 2004, the DAV, in turn, 
withdrew the veteran's appointment of the DAV as his 
authorized representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

As indicated on the first page, above, the current appeal has 
been certified to the Board as an original claim for service 
connection for post-traumatic stress disorder (PTSD).  It 
appears, however, that the veteran has previously been denied 
service connection for a "nervous condition" in July 1977, 
and for PTSD in November 1992.  Since the matter must be 
remanded for a hearing, the Board will defer to the RO, and 
to the Veterans Law Judge who will conduct the hearing, to 
resolve any issue as to whether the case should be 
characterized as a request to reopen a previously denied 
claim.

REMAND

In conjunction with his current claim on appeal, in a signed 
statement dated June 2, 2003, the veteran said he wished to 
appear at a videoconference hearing at the RO before a 
Veterans Law Judge in Washington, DC.  However, in a signed 
statement dated July 7, 2003, the veteran withdrew that 
hearing request.  Thereafter, in a written statement dated 
July 7, 2004, and received at the RO that month, the veteran 
requested that he be scheduled for a hearing at the RO before 
a Veterans Law Judge.  Accordingly, the veteran should be 
scheduled for a Travel Board hearing following the usual 
procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.704 (2003).

Inasmuch as the appellant's hearing request was made fairly 
recently, he has not yet been scheduled for his requested 
hearing.  Considerations of due process mandate that the 
Board may not proceed with review of the claim on appeal 
without affording the appellant an opportunity for the 
requested videoconference hearing.  Therefore, a remand is 
required for the scheduling of a Travel Board hearing.  See 
38 U.S.C.A. § 7107; 38 C.F.R. § 20.704.


Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for 
hearing before a Veterans Law Judge at 
the RO, in accordance with the procedures 
set forth at 38 C.F.R. § 20.704, as per 
his request.  The RO should notify the 
veteran and his representative (if he 
designates a representative) of the date 
of such hearing by sending a letter of 
notification to the veteran at his 
address of record, with a copy to his 
representative (if any).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the appellant until he is 
notified by the RO.  The purpose of this remand is to afford 
the appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



